DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claim(s) 1-18 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 05/19/2022.
Claims 1-4, 7-12, and 15-17 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Nicholas Terrell (Reg. No. 71,868) on 05/26/2022.
Examiner’s amendments are proposed for claims 3, 7-8, 11, and 15-16 to overcome 35 U.S.C. 112(b) antecedent basis issues.
The application has been amended as follows:
Amended portions are bolded.


Claim 3:
	The method of claim 1, wherein the scan period is a first scan period, wherein the method further comprises: 
	after the end of the first scan period, initiating a next scan at the beginning of a second scan period to obtain a next set of measured values as second current set of measured values of the set of CVs and to again implement the dual-mode of operation to select a second current move plan for the next scan, including: 
	(i) initiating generation, using the second current set of measured values of the set of CVs as the model inputs for the process model, of both: (a) a second unconstrained solution including a second series of unbounded move plans that are unbound by the set of constraints, and (b) a second constrained solution including a second series of bounded move plans that avoid violating any of the set of constraints; 
	(ii) when the second constrained solution is generated before the end of the second scan period: selecting, as the second current move plan, a first move plan from the second series of bounded move plans of the second constrained solution; and 
	(iii) when the second constrained solution is not generated before the end of the second scan period: selecting, as the second current move plan, a first move plan from the second series of unbounded move plans of the second unconstrained solution.


Claim 7:
	The method of claim 1, wherein initiating the generation of the constrained solution comprises: starting with the unconstrained solution and iteratively modifying the unconstrained solution to eliminate values that result in a violation of a constraint of the set of constraints.

Claim 8:
	The method of claim 1, wherein initiating the generation of the constrained solution comprises: starting with a pre-generated series of move plans and iteratively modifying the pre-generated move plans to eliminate values that result in a violation of a constraint of the set of constraints.

Claim 11:
	The system of claim 9, wherein the scan period is a first scan period, wherein the process controller is further configured to: 
	after the end of the first scan period, initiate a next scan at the beginning of a second scan period to obtain a next set of measured values as second current set of measured values of the set of CVs and to again implement the dual-mode of operation to select a second current move plan for the next scan, including: 
	(i) initiate generation, using the second current set of measured values of the set of CVs as the model inputs for the process model, of both: (a) a second unconstrained solution including a second series of unbounded move plans that are unbound by the set of constraints, and (b) a second constrained solution including a second series of bounded move plans that avoid violating any of the set of constraints; 
	(ii) when the second constrained solution is generated before the end of the second scan period: select, as the second current move plan, a first move plan from the second series of bounded move plans of the second constrained solution; and 
	(iii) when the second constrained solution is not generated before the end of the second scan period: select, as the second current move plan, a first move plan from the second series of unbounded move plans of the second unconstrained solution.

Claim 15:
	The system of claim 9, wherein initiating the generation of the constrained solution comprises: starting with the unconstrained solution and iteratively modifying the unconstrained solution to eliminate values that result in a violation of a constraint of the set of constraints.

Claim 16:
	The system of claim 9, wherein initiating the generation of the constrained solution comprises: starting with a pre-generated series of move plans and iteratively modifying the pre-generated move plans to eliminate values that result in a violation of a constraint of the set of constraints.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 112 rejections withdrawn:
	Applicant’s amendments to the claims 1-4, 7-12, and 15-17 and examiner’s amendments to claims 3, 7-8, 11, and 15-16 have overcome all the 35 USC § 112 rejections of the claims 1-18 as set forth in the previous office action; accordingly, all the 35 USC §112 rejections of the claims 1-18 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1, 9, and 17  are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 112 rejections of claims 1, 9, and 17 have been fully considered and are persuasive. See page 9 of the applicant’s remarks and arguments submitted on 05/19/2022: 
	Claims 1-18 stand rejected under 35 U.S.C. § 112, as being indefinite. By the foregoing amendments, the grounds for this rejection have been addressed. With particular reference to the recitation of "a violation" in dependent claims 7, 8, 15, and 16, Applicant respectfully contends such term is not indefinite in such claims because no violation is recited in independent claims 1 and 9 from which such claims directly dependent. 
	Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection in view of the amendments.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1-4, 7-12, and 15-17, and examiner’s amendments to claims 3, 7-8, 11, and 15-16, all the 35 U.S.C. § 112 rejections as set forth in the previous office action have been withdrawn.

Claims 1-8:
Claim 1:
	Regarding the amended claim 1, the following prior arts teach similar subject matter in the field of model predictive controller:
	Jin et al. (US20180363580A1) teaches: Utilizing a model predictive control (MPC) module with an MPC solver to determine optimal positions of a plurality of actuators subject to constraints, optimizing a cost function for a set of actuator duty cycles for controlling positions of the plurality of actuators, determining if the MPC solver has determined optimal actuator positions for the plurality of actuators, and applying a linear quadratic regulator (LQR) solution if the MPC solver fails to determine optimal actuator positions for the plurality of actuators (¶5), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Blevins et al. (US20070168057A1) teaches: Optimizer that uses simulated outputs of the process from the process simulation to develop target values to control the process. The optimizer is utilized concurrently with simulated processes, while maintaining independence between the optimizer and the simulation. These considerations are based on the linear models and multi-objective linear programming optimization. The optimization steady state model is built and updated from the dynamic linear or nonlinear simulation models. The optimizer output may apply optimal targets to the process inputs as target manipulated variables or as target control variables (¶16). The optimizer utilizes an objective function that may include additional flexible variables to extend the objective function beyond predefined variable limits. The optimizer minimizes or maximizes the objective function while maintaining control and manipulated variables within the predefined limits. If a solution is not found within the predefined variable limits, a slack variable is applied to the objective function (¶17), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Mehta et al. (US20040117766A1) teaches: A process control system for controlling a process. Multiple-input/multiple-output controller produces, during each operational cycle of the process control system, multiple control outputs configured to control the process based on multiple measured inputs from the process and based on a set of target values provided to the multiple-input/multiple output controller during each operational cycle of the process control system. The optimizer develops the set of target values for use by the multiple-input/multiple-output controller during each operational cycle of the process control system. The optimizer attempts to minimize or maximize an objective function while keeping a set of control variables within predefined set point limits, a set of auxiliary variables within a set of predefined auxiliary variable limits and a set of manipulated variables within a set of predefined manipulated variable limits. If the optimizer cannot determine a solution, the optimizer attempts to minimize or maximize the objective function while allowing at least one of the set point limits to be violated (¶14), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.

	However, regarding the amended claim 1, none of the Jin et al. (US20180363580A1), Blevins et al. (US20070168057A1), or Mehta et al. (US20040117766A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method comprising: 
“(A) implementing model-based control, via a process controller coupled to one or more field devices, of a process represented by a set of process variables (PVs) including (i) a set of manipulated variables (MVs) adjustable by the process controller via the one or more field devices, and (ii) a set of controlled variables (CVs), each of which is dependent on one or more MVs in the set of MVs;
(B) initiating a scan, at a beginning of a scan period, by the process controller to obtain a current set of measured values of the set of CVs;
(C) prior to the scan period ending, implementing a dual-mode of operation that includes selecting a current move plan to be implemented by the process controller for the set of MVs in accordance with a process model and a set of constraints for the PVs, including:
(i) initiating generation, using the current set of measured values of the set of CVs as model inputs for the process model, of both: (a) an unconstrained solution including a series of unbounded move plans that are unbound by the set of constraints, and (b) a constrained solution including a series of bounded move plans that avoid violating any of the set of constraints;
(ii) when the constrained solution is generated before the end of the scan period: selecting, as the current move plan, a first move plan from the series of bounded move plans of the constrained solution; and
(iii) when the constrained solution is not generated before the end of the scan period: selecting, as the current move plan, a first move plan from the series of unbounded move plans of the unconstrained solution; and
(D) implementing control of the process before the end of the scan period by setting the set of MVs to a set of values included in the current move plan by: transmitting a set of controller outputs, carrying the set of values, to the field devices to cause the field devices to drive the set of MVs to the set of values.”

Claims 2-8 are allowed based on their dependencies on claim 1.

Claims 9-16:
Claim 9:
	Regarding the amended claim 9, the following prior arts teach similar subject matter in the field of model predictive controller:
	Jin et al. (US20180363580A1) teaches: Utilizing a model predictive control (MPC) module with an MPC solver to determine optimal positions of a plurality of actuators subject to constraints, optimizing a cost function for a set of actuator duty cycles for controlling positions of the plurality of actuators, determining if the MPC solver has determined optimal actuator positions for the plurality of actuators, and applying a linear quadratic regulator (LQR) solution if the MPC solver fails to determine optimal actuator positions for the plurality of actuators (¶5), but doesn’t explicitly teach all the limitations of claim 9 as recited by the amended claim 9.
	Blevins et al. (US20070168057A1) teaches: Optimizer that uses simulated outputs of the process from the process simulation to develop target values to control the process. The optimizer is utilized concurrently with simulated processes, while maintaining independence between the optimizer and the simulation. These considerations are based on the linear models and multi-objective linear programming optimization. The optimization steady state model is built and updated from the dynamic linear or nonlinear simulation models. The optimizer output may apply optimal targets to the process inputs as target manipulated variables or as target control variables (¶16). The optimizer utilizes an objective function that may include additional flexible variables to extend the objective function beyond predefined variable limits. The optimizer minimizes or maximizes the objective function while maintaining control and manipulated variables within the predefined limits. If a solution is not found within the predefined variable limits, a slack variable is applied to the objective function (¶17), but doesn’t explicitly teach all the limitations of claim 9 as recited by the amended claim 9.
	Mehta et al. (US20040117766A1) teaches: A process control system for controlling a process. Multiple-input/multiple-output controller produces, during each operational cycle of the process control system, multiple control outputs configured to control the process based on multiple measured inputs from the process and based on a set of target values provided to the multiple-input/multiple output controller during each operational cycle of the process control system. The optimizer develops the set of target values for use by the multiple-input/multiple-output controller during each operational cycle of the process control system. The optimizer attempts to minimize or maximize an objective function while keeping a set of control variables within predefined set point limits, a set of auxiliary variables within a set of predefined auxiliary variable limits and a set of manipulated variables within a set of predefined manipulated variable limits. If the optimizer cannot determine a solution, the optimizer attempts to minimize or maximize the objective function while allowing at least one of the set point limits to be violated (¶14), but doesn’t explicitly teach all the limitations of claim 9 as recited by the amended claim 9.
	However, regarding the amended claim 9, none of the Jin et al. (US20180363580A1), Blevins et al. (US20070168057A1), or Mehta et al. (US20040117766A1) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A system comprising: 
“one or more field devices for monitoring or controlling a process; and 
a process controller communicatively coupled to the one or more field devices and configured to control the process, wherein the process is represented by a set of process variables (PVs) including (i) a set of manipulated variables (MVs) adjustable by the process controller via the one or more field devices, and (ii) a set of controlled variables (CVs), each of which is dependent on one or more MVs in the set of MVs; 
wherein the process controller is configured to implement a dual-mode model control operation to select a current move plan to be implemented by the process controller for the set of MVs in accordance with a process model and a set of constraints for the PVs, wherein the process controller is configured to:
(A) initiate a scan, at a beginning of a scan period, by the process controller to obtain a current set of measured values of the set of CVs; 
(B) prior to the scan period ending: 
(i) initiate generation, using the current set of measured values of the set of CVs as model inputs for the process model, of both: (a) an unconstrained solution including a series of unbounded move plans that are unbound by the set of constraints, and (b) a constrained solution including a series of bounded move plans that avoid violating any of the set of constraints; 
(ii) when the constrained solution is generated before the end of the scan period: select, as the current move plan, a first move plan from the series of bounded move plans of the constrained solution; and 
(iii) when the constrained solution is not generated before the end of the scan period: select, as the current move plan, a first move plan from the series of unbounded move plans of the unconstrained solution; and 
(C) implement control of the process before the end of the scan period by setting the set of MVs to a set of values included in the current move plan by: 4Application No. 16/804,799Docket No.: 06005/592892 Amendment dated May 19, 2022 Reply to Office Action of January 19, 2022 transmitting a set of controller outputs, carrying the set of values, to the field devices to cause the field devices to drive the set of MVs to the set of values.”

Claims 10-16 are allowed based on their dependencies on claim 9.

Claims 17-18:
Claim 17:
	Regarding the amended claim 17, the following prior arts teach similar subject matter in the field of model predictive controller:
	Jin et al. (US20180363580A1) teaches: Utilizing a model predictive control (MPC) module with an MPC solver to determine optimal positions of a plurality of actuators subject to constraints, optimizing a cost function for a set of actuator duty cycles for controlling positions of the plurality of actuators, determining if the MPC solver has determined optimal actuator positions for the plurality of actuators, and applying a linear quadratic regulator (LQR) solution if the MPC solver fails to determine optimal actuator positions for the plurality of actuators (¶5), but doesn’t explicitly teach all the limitations of claim 17 as recited by the amended claim 17.
	Blevins et al. (US20070168057A1) teaches: Optimizer that uses simulated outputs of the process from the process simulation to develop target values to control the process. The optimizer is utilized concurrently with simulated processes, while maintaining independence between the optimizer and the simulation. These considerations are based on the linear models and multi-objective linear programming optimization. The optimization steady state model is built and updated from the dynamic linear or nonlinear simulation models. The optimizer output may apply optimal targets to the process inputs as target manipulated variables or as target control variables (¶16). The optimizer utilizes an objective function that may include additional flexible variables to extend the objective function beyond predefined variable limits. The optimizer minimizes or maximizes the objective function while maintaining control and manipulated variables within the predefined limits. If a solution is not found within the predefined variable limits, a slack variable is applied to the objective function (¶17), but doesn’t explicitly teach all the limitations of claim 17 as recited by the amended claim 17.
	Mehta et al. (US20040117766A1) teaches: A process control system for controlling a process. Multiple-input/multiple-output controller produces, during each operational cycle of the process control system, multiple control outputs configured to control the process based on multiple measured inputs from the process and based on a set of target values provided to the multiple-input/multiple output controller during each operational cycle of the process control system. The optimizer develops the set of target values for use by the multiple-input/multiple-output controller during each operational cycle of the process control system. The optimizer attempts to minimize or maximize an objective function while keeping a set of control variables within predefined set point limits, a set of auxiliary variables within a set of predefined auxiliary variable limits and a set of manipulated variables within a set of predefined manipulated variable limits. If the optimizer cannot determine a solution, the optimizer attempts to minimize or maximize the objective function while allowing at least one of the set point limits to be violated (¶14), but doesn’t explicitly teach all the limitations of claim 17 as recited by the amended claim 17.
	However, regarding the amended claim 17, none of the Jin et al. (US20180363580A1), Blevins et al. (US20070168057A1), or Mehta et al. (US20040117766A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method comprising: 
“(A) implementing a dual-mode model-based process controller configured to control one or more field devices in a process control environment; 
(B) initiating a scan by the model-based controller to obtain a set of current values for a set of process variables (PVs), the set of current values representing a current state of the controlled process, the process variables including a plurality of controlled variables (CVs) and a plurality of manipulated variables (MVs); 
(C) generating an unconstrained solution to an optimization problem utilizing a process model by generating, using the process model, a series of move plans for the plurality of MVs to achieve a predetermined objective regardless of whether or not any of the series of move plans violate any of a set of constraints for the PVs, such that values for each of the MVs in each of the series of move plans are unbound by the set of constraints; 
(D) initiating generation of a constrained solution to the optimization problem utilizing the process model by: 
(i) storing the unconstrained solution as a candidate solution; 
(ii) bounding a first MV, from the plurality of MVs, by analyzing the candidate solution to: (a) identify a first-in-time violation of a constraint of the set of constraints and determine that the first MV resulted in the first-in-time violation; and (b) calculate an allowable range for the first MV based on one or more values for the first MV included in move plans of the series of move plans that were scheduled prior to the first-in-time violation; 
(iii) bounding remaining MVs, from the plurality of MVs, by generating, in an iterative manner, a modified candidate solution including a modified series of move plans for each of the remaining MVs such that each of the modified candidate solutions maintains previously bounded MVs of the MVs within the calculated allowable ranges and such that each successive modified candidate solution of the modified candidate solutions includes one less unbound MV of the MVs than a previous modified candidate solution of the modified candidate solutions, wherein the remaining MVs are bounded in an order based on which of the remaining MVs is first to violate a constraint of the set of constraints for each of the modified candidate solutions; and 
(iv) after each of the plurality of MVs has been bound such that [[the]] a last modified candidate solution of the modified candidate solutions includes a final series of move plans that does not violate any of the set of constraints, finalizing the constrained solution by storing the last modified candidate solution as the constrained solution; 
(E) when the scan period expires before the constrained solution is finalized: (i) modifying any values, in a first move plan of the series of move plans for the unconstrained solution, that violate any of the set of constraints to achieve a bounded first move plan of the series of move plans that does not violate any of the set of constraints, and (ii) utilizing the bounded first move plan of the unconstrained solution for a set of controller outputs to control the one or more field devices in accordance with the bounded first move plan; and 
(F) when the constrained solution is finalized before the scan period expires, utilizing a first move plan of the series of move plans of the constrained solution for the set of controller outputs to control the one or more field devices in accordance with the bounded first move plan.”

Claims 18 is allowed based on their dependencies on claim 17.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116